Exhibit 10.3

WAIVER AND SECOND AMENDMENT TO DELAYED

DRAW TERM LOAN CREDIT AGREEMENT

WAIVER AND SECOND AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this
“Amendment”), dated as of November 29, 2012 by and among Par Petroleum
Corporation, a Delaware corporation (the “Borrower”), the Guarantors party
hereto (the “Guarantors” and together with the Borrower, each a “Credit Party”
and collectively, the “Credit Parties”), and the undersigned Lenders party
hereto.

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012, as amended on
September 28, 2012 (as may be amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Credit Agreement”);

WHEREAS, on October 15, 2012, the Credit Parties changed the location of their
chief executive office without providing prior written notice to the Lenders as
required under Section 5.17 of the Credit Agreement and to the JV Company Credit
Facility Agent as required under Section 3.3(b) of the Parent Pledge Agreement,
and, as a result, Events of Default under Sections 7.1(c) and (d) of the Credit
Agreement (the “Existing Defaults”) have occurred and are continuing;

WHEREAS, pursuant to Section 5.18 of the Credit Agreement, the Credit Parties
are required to liquidate or dissolve each Immaterial Subsidiary no later than
90 days after the Closing Date;

WHEREAS, on November 13, 2012, the Credit Parties motioned the Bankruptcy Court
to enter an order permitting the dissolution of the Immaterial Subsidiaries
pursuant to the Plan of Reorganization without requiring further action by their
Boards of Directors, which motion is set for hearing by the Bankruptcy Court on
December 4, 2012;

WHEREAS, the Borrower has requested that the Requisite Lenders agree to amend
certain provisions of the Credit Agreement; and

WHEREAS, the Borrower, the Guarantors, and the Requisite Lenders have agreed to
so amend the Credit Agreement subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement, unless otherwise defined herein.



--------------------------------------------------------------------------------

2. Limited Waiver.

a) Each Credit Party hereby acknowledges and agrees that the Existing Defaults
have occurred, and are continuing and cannot be cured by it, and have not
previously been waived by the Lenders.

b) Notwithstanding anything to the contrary in the Credit Agreement or any other
Loan Document, but subject to the satisfaction of the conditions precedent set
forth in Section 6 below, the Lenders hereby waive the Existing Defaults as of
the Waiver Effective Time (as defined below).

c) The limited waiver contained in Section 2(b) is and shall be effective solely
for the specific instances and purposes described herein and shall not
constitute a waiver of any other Default or Event of Default (whether now
arising or hereafter occurring) or term, provision or condition of the Credit
Agreement or any other Loan Document or to any other obligations of the Borrower
or any other Credit Party. The Lenders’ entry into this Agreement shall not
obligate or commit the Lenders to provide any other consents or waivers under
the Credit Agreement or the other Loan Documents in the future, whether for
purposes similar to those described herein or otherwise. Any such consents or
waivers may be granted by the Lenders in their sole discretion.

3. Amendments to Credit Agreement. As of the Amendment Effective Time (as
defined below):

(a) Section 5.18 of the Credit Agreement is hereby amended by deleting the first
sentence thereof in its entirety and inserting the following in lieu thereof:

On or before December 31, 2012 (or such later date as agreed by the Requisite
Lenders in their sole discretion), the Credit Parties shall take all actions
required of the Credit Parties under applicable law to liquidate or dissolve
each Immaterial Subsidiary and thenceforth shall diligently continue to pursue
the liquidation or dissolution of the Immaterial Subsidiaries and shall take all
commercially reasonable action necessary or advisable to effectuate such
liquidation or dissolution, as applicable; provided, that the Credit Parties
shall not be deemed to be in breach of this Section 5.18 solely as a result of
any delay of any applicable Governmental Authority in approving or effecting
such liquidation or dissolution so long as the Credit Parties shall have
diligently pursued such liquidation or dissolution and taken all commercially
reasonable action necessary or advisable to effectuate such liquidation or
dissolution, as applicable; provided, further, that the Credit Parties shall
promptly after December 31, 2012 comply with Section 5.12(b) with respect to any
Immaterial Subsidiary with respect to which the Credit Parties have not taken
all such action on or before December 31, 2012 unless the Board of Directors of
the Borrower shall determine that such

 

2



--------------------------------------------------------------------------------

Immaterial Subsidiary does not own any material Property and that the value of
such Immaterial Subsidiary’s Property would make compliance with Section 5.12(b)
impractical or uneconomic, and the Borrower shall have so notified the
Administrative Agent and the Lenders in writing.

(b) Schedule II of the Credit Agreement is hereby amended by deleting the notice
address for the Borrower and the other Credit Parties set forth therein and
inserting the following, which shall be the address of each Credit Party’s chief
executive office for all purposes under the Loan Documents, in lieu thereof:

1301 McKinney, Suite 2025

Houston, Texas 77010

Attn: John T. Young, Jr., Chief Executive Officer

T: (713) 969-3293

F: (713) 650-0502

E: jyoung@conwaymackenzie.com

4. Representations and Warranties. The Borrower and the Guarantors hereby
confirm, reaffirm and restate the representations and warranties made by them in
the Credit Agreement, as amended hereby, and confirm that all such
representations and warranties are true and correct in all material respects as
of the date hereof. The Borrower and each Guarantor further represent and
warrant (which representations and warranties shall survive the execution and
delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect;

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity;

(d) No Default or Event of Default (other than the Existing Defaults) has
occurred and is continuing; and

 

3



--------------------------------------------------------------------------------

(e) Each Immaterial Subsidiary owns no Property other than immaterial Property
and no Credit Party is directly or indirectly responsible for any Debt of or has
any obligation to provide credit support or to maintain or preserve any such
Immaterial Subsidiary’s financial condition or to cause such Immaterial
Subsidiary to achieve any specified levels of operating results.

5. Effect of this Amendment. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall remain in full force and effect in accordance with their
respective terms. Except as expressly set forth herein, the terms of this
Amendment shall not be deemed (i) a waiver of any Default or Event of Default,
(ii) a consent, waiver or modification with respect to any term, condition, or
obligation of the Borrower or any other Credit Party in the Credit Agreement or
any other Loan Document except as expressly set forth above, (iii) a consent,
waiver or modification with respect to any other event, condition (whether now
existing or hereafter occurring) or provision of the Loan Documents or (iv) to
prejudice any right or remedy which the Administrative Agent or any Lender may
now or in the future have under or in connection with the Credit Agreement or
any other Loan Document.

6. Conditions Precedent.

(a) To Effectiveness of this Amendment. This Amendment (subject to Section 6(b)
below with respect to the limited waiver provided in Section 2(b) hereof) shall
become effective when, and only when, the Requisite Lenders shall have executed
this Amendment and received counterparts of this Amendment, duly executed by the
Borrower and each Guarantor (the time when such condition shall have been
satisfied, provided for or waived to the Requisite Lenders’ satisfaction, the
“Amendment Effective Time”).

(b) To Effectiveness of Limited Waiver. The limited waiver provided in
Section 2(b) hereof shall become effective when, and only when, (i) the
Amendment Effective Time shall have occurred, and (ii) the Requisite Lenders
shall have received evidence reasonably acceptable to them in their sole
discretion that the requisite JV Company Credit Facility Lenders have waived any
defaults or events of default under the JV Company Credit Agreement that may
have resulted from the JV Holding Sub’s failure to give notice of the relocation
of its chief executive office as required in the Parent Pledge Agreement (the
time when such conditions have been satisfied, provided for or waived to the
Requisite Lenders’ satisfaction, the “Waiver Effective Time”). The Requisite
Lenders authorize the Borrower to rely upon the confirmation by Brown Rudnick
LLP that the Waiver Effective Time has occurred.

7. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

 

4



--------------------------------------------------------------------------------

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

(c) Expenses. The Borrower agrees to pay or reimburse the Lenders for all its
reasonable fees and out-of-pocket disbursements incurred by the Lenders in
connection with the preparation, execution, delivery, administration and
enforcement of this Amendment, including without limitation the reasonable fees
and disbursements of counsel for the Lenders, to the same extent that the
Borrower would be required to do so pursuant to Section 10.4 of the Credit
Agreement.

(d) Reference to Credit Agreement. From and after the Amendment Effective Time,
all references to the Credit Agreement shall mean the Credit Agreement as
amended hereby and as hereafter modified, amended, restated or supplemented from
time to time, and each reference in any other Loan Document to the Credit
Agreement shall mean the Credit Agreement as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time. The Amendment
shall constitute a Loan Document under the Credit Agreement for all purposes.

(e) Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

(f) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(g) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(h) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(i) Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders, which consent may be withheld or given
in each such Lender’s sole discretion.

 

5



--------------------------------------------------------------------------------

(j) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(k) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, and to
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction or matter
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair any Guarantor’s liability to the Administrative Agent and
Lenders with respect to the payment and other performance obligations of such
Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies, confirms
and approves its Guarantee and acknowledges that it is unconditionally liable to
the Administrative Agent and Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Second
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER: PAR PETROLEUM CORPORATION, a Delaware corporation By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer GUARANTORS: PAR
PICEANCE ENERGY EQUITY LLC, a Delaware limited liability company By: PAR
PETROLEUM CORPORATION, a Delaware corporation, its Sole Member By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer PAR UTAH LLC, a
Delaware limited liability company By: PAR PETROLEUM CORPORATION, a Delaware
corporation, its Sole Member By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer EWI LLC, a Delaware
limited liability company By: PAR PETROLEUM CORPORATION, a Delaware corporation,
its Sole Member By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

PAR WASHINGTON LLC, a Delaware limited liability company By: PAR PETROLEUM
CORPORATION, a Delaware corporation, its Sole Member By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer PAR NEW MEXICO LLC,
a Delaware limited liability company By: PAR PETROLEUM CORPORATION, a Delaware
corporation, its Sole Member By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer HEWW EQUIPMENT LLC,
a Delaware limited liability company

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

PAR POINT ARGUELLO LLC, a Delaware

limited liability company

By: PAR PETROLEUM CORPORATION, a

Delaware corporation, its Sole Member

By:  

/s/ John T. Young, Jr.

Name:   John T. Young, Jr. Title:   Chief Executive Officer

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

REQUISITE LENDERS: WB DELTA, LTD., as a Lender By:  

/s/ Mark Strefling

Name:   Mark Strefling Title:   Director

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ZCOF PAR PETROLEUM HOLDINGS, L.L.C., as a Lender

By:

 

/s/ Philip G. Tinkler

Name:

  Philip G. Tinkler

Title:

  Vice President

 

[Signature Page to Second Amendment to Delayed Draw Term Loan Credit Agreement]